ATTORNEY GENERAL HENRY HAS RECEIVED YOUR REQUEST FOR AN OPINION CONCERNING HB 1555, SIGNED INTO LAW MAY, 1989. HE HAS ASKED THAT I RESPOND TO YOUR REQUEST. YOUR QUESTION WAS WHETHER A PERSON WHO IS APPOINTED TO AN ELECTED POSITION TO COMPLETE AN UNEXPIRED TERM IS ELIGIBLE TO RECEIVE THE RETIREMENT BENEFITS OF THAT ELECTED POSITION IF HE MEETS ALL THE OTHER REQUIREMENTS? FIRST LET ME APOLOGIZE FOR MY DELAY IN RESPONDING. I AM SURE THAT YOU ARE AWARE THAT SB 809 WAS PASSED IN THE RECENT SESSION OF THE LEGISLATURE. SB 809 AMENDS 74 O.S. 913.4 (1981) O PROVIDE EXPLICITLY THAT "ANY ONE APPOINTED OR ELECTED TO AN ELECTED POSITION AFTER JULY 1, 1990, SHALL NOT BE ELIGIBLE TO RECEIVE BENEFITS AS PROVIDED IN THIS SECTION UNTIL SUCH PERSON HAS PARTICIPATED AS AN ELECTED OFFICIAL FOR SIX (6) YEARS." IT APPEARS THAT SB 809 SHOULD EFFECTIVELY ANSWER YOUR QUESTION OR, PERHAPS, CREATE A QUESTION OF FACT NOT ADDRESSED BY YOUR REQUEST. IT WOULD APPEAR, THEN, THAT AN OPINION OF THE ATTORNEY GENERAL IS NOT REQUIRED.
(REBECCA RHODES)